Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 5/12/2022. In the current amendments, claims 2, 6, 8, 18-19, 23-25, 27, and 29-33 are amended. Claims 1-34 are pending and have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Ching Kwok in an email dated August 8th, 2022, subsequent to an interview conducted on August 5th, 2022.

Please AMEND claims 1, 2, 7, 18, and 19, and CANCEL claims 31-34, in accordance with the following:
1. (Currently Amended) A processor-implemented neural network method, the method comprising:
calculating individual update values for a weight assigned to a connection relationship between nodes included in a neural network;
generating an accumulated update value by accumulating the individual update values in an accumulation buffer; and
training the neural network by updating the weight using the accumulated update value in response to the accumulated update value being equal to or greater than a threshold value,
wherein the threshold value is a value corresponding to a least significant effective bit of the weight.

2. (Currently Amended) The method of claim 1, wherein

the updating of the weight comprises:
determining an effective update value based on the accumulated update value;
updating the weight by adding the effective update value to the weight; and
updating the accumulation buffer by subtracting the effective update value from the accumulated update value in the accumulation buffer, to generate a new accumulated update value.

3. (Original) The method of claim 2, wherein the effective update value is a portion of the accumulated update value.

4. (Original) The method of claim 2, wherein the effective update value is a multiple of the least significant effective bit of the weight.

5. (Original) The method of claim 1, further comprising: determining whether the accumulated update value is equal to or greater than the threshold value at a predetermined update period.

6. (Previously Presented) The method of claim 5, further comprising: accumulating the individual update values in the accumulation buffer until a next update period in response to a result of the determining being that the accumulated update value is smaller than the threshold value.

7. (Currently Amended) A processor-implemented neural network method, the method comprising:
calculating individual update values for a weight assigned to a connection relationship between nodes included in a neural network;
generating an accumulated update value by accumulating the individual update values in an accumulation buffer; and
training the neural network by updating the weight using the accumulated update value in response to the accumulated update value being equal to or greater than a threshold value
wherein:
the weight is a fixed point value comprising a first sign bit, a first integer part, and a first fractional part; 
the accumulated update value is a fixed point value comprising a second sign bit and a second fractional part; and
the updating comprises adding, to the weight, a value of at least one bit that overlaps the first fractional part of the weight among bits representing the second fractional part of the accumulated update value.

8. (Previously Presented) The method of claim 7, wherein the updating comprises initializing the value of the at least one bit of the accumulated update value to a same value as the second sign bit.

9. (Original) The method of claim 7, further comprising: adjusting a position of a decimal point of the accumulated update value.

10. (Original) The method of claim 9, wherein the adjusting comprises:
moving the position of the decimal point of the accumulated update value in a lower bit direction of the accumulated update value in response to an average value of the individual update values being smaller than a second threshold value; and
moving the position of the decimal point of the accumulated update value in an upper bit direction of the accumulated update value in response to the average value of the individual update values being greater than the second threshold value.

11. (Original) The method of claim 10, wherein: 
the second threshold value is 1/a times the threshold value; and
a is a natural number.

12. (Original) The method of claim 7, wherein the weight is a dynamic fixed point value of which a bit number of the first fractional part is adjusted.

13. (Original) The method of claim 1, wherein:
the weight is a floating point value comprising a first sign bit, a first exponent part, a first mantissa part, and a first bias; 
the accumulated update value is a floating point value comprising a second sign bit, a second exponent part, a second mantissa part, and a second bias; and 
the updating comprises adding an effective value of the accumulated update value included in an effective number range of the weight to the weight.

14. (Original) The method of claim 13, further comprising: adjusting the second bias of the accumulated update value.

15. (Original) The method of claim 13, wherein the adjusting comprises:
increasing the second bias in response to the second exponent of the accumulated update value being greater than the threshold value; and
decreasing the second bias in response to the accumulated update value being smaller than a second threshold value.

16. (Original) The method of claim 15, wherein: 
the second threshold value is 1/b times the threshold value; and
b is a natural number.

17. (Original) A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1.

18. (Currently Amended) A neural network apparatus, the apparatus comprising:
one or more processors configured to:
calculate individual update values for a weight assigned to a connection relationship between nodes included in a neural network, 
generate an accumulated update value by accumulating the individual update values in an accumulation buffer, and
train the neural network by updating the weight using the accumulated update value in response to the accumulated update value being equal to or greater than a threshold value,
wherein the threshold value is a value corresponding to a least significant effective bit of the weight.

19. (Currently Amended) The apparatus of claim 18, 

wherein, for the updating of the weight, the one or more processors are configured to: 
determine an effective update value based on the accumulated update value; 
update the weight by adding the effective update value to the weight; and 
update the accumulation buffer by subtracting the effective update value from the accumulated update value in the accumulation buffer, to generate a new accumulated update value.

20. (Original) The method of claim 19, wherein the effective update value is a portion of the accumulated update value.

21. (Original) The method of claim 19, wherein the effective update value is a multiple of the least significant effective bit of the weight.

22. (Original) The apparatus of claim 18, wherein the one or more processors are further configured to determine whether the accumulated update value is equal to or greater than the threshold value at a predetermined update period.

23. (Previously Presented) The apparatus of claim 22, wherein, for the generation of the accumulated update value, the one or more processors are configured to accumulate the individual update values in the accumulation buffer until a next update period in response to a result of the determining being that the accumulated update value is smaller than the threshold value.

24. (Previously Presented) The apparatus of claim 18, 
wherein the weight is a fixed point value comprising a first sign bit, a first integer part, and a first fractional part, 
wherein the accumulated update value is a fixed point value comprising a second sign bit and a second fractional part,
wherein, for the updating of the weight, the one or more processors are configured to add, to the weight, a value of at least one bit that overlaps the first fractional part of the weight among bits representing the second fractional part of the accumulated update value.

25. (Previously Presented) The apparatus of claim 24, wherein the one or more processors are further configured to initialize the value of the at least one bit of the accumulated update value that overlaps the first fractional part to a same value as the second sign bit.

26. (Original) The apparatus of claim 24, wherein the one or more processors are further configured to adjust a position of a decimal point of the accumulated update value.

27. (Previously Presented) The apparatus of claim 26, wherein, for the adjusting, the one or more processors are configured to: 
move the position of the decimal point of the accumulated update value in a lower bit direction of the accumulated update value in response to an average value of the individual update values being smaller than a second threshold value; and 
move the position of the decimal point of the accumulated update value in an upper bit direction of the accumulated update value in response to the average value of the individual update values being greater than the second threshold value.

28. (Original) The apparatus of claim 27, wherein: 
the second threshold value is 1/a times the threshold value; and
a is a natural number.

29. (Previously Presented) The apparatus of claim 18, wherein:
the weight is a floating point value comprising a first sign bit, a first exponent part, a first mantissa part, and a first bias; 
the accumulated update value is a floating point value comprising a second sign bit, a second exponent part, a second mantissa part, and a second bias; and 
wherein, for the updating of the weight, the one or more processors are configured to add an effective value of the accumulated update value included in an effective number range of the weight to the weight.

30. (Previously Presented) The apparatus of claim 18, further comprising:
a memory storing one or more instructions, wherein the execution of the instructions by the one or more processors configures the one or more processors to perform the calculation of the individual update values, the generation of the accumulated update value, and the training of the neural network.

31-34. (Cancelled) 

REASONS FOR ALLOWANCE
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7, and 18 are considered allowable since when reading the Claims in light of the specification, as per MPEP 2111.01, none of the references record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

Independent Claim 1 is directed to a processor-implemented neural network method, the method comprising:
… wherein the threshold value is a value corresponding to a least significant effective bit of the weight.

Independent Claim 7 is directed to a processor-implemented neural network method, the method comprising:
… the updating comprises adding, to the weight, a value of at least one bit that overlaps the first fractional part of the weight among bits representing the second fractional part of the accumulated update value.

Independent Claim 18 is directed to a neural network apparatus, the apparatus comprising:
… wherein the threshold value is a value corresponding to a least significant effective bit of the weight.

The closes prior arts of record are the following:
Seide et al. (“1-Bit Stochastic Gradient Descentand its Application to Data-Parallel Distributed Training of Speech DNNs”) teaches a method of accumulating update value in a buffer and when the update value exceeds a quantization value, use that quantization value to update the weight
Simard et al. (“Backpropagation with Multiplication”) teaches a method of  the weight and the accumulated update value being a fixed point value that comprises of a sign bit with a bit exponent.

The primary reason for allowance of claims 1 and 18 is that the recitation of “wherein the threshold value is a value corresponding to a least significant effective bit of the weight”, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. The primary reason for allowance of claim 7 is that the recitation of “the updating comprises adding, to the weight, a value of at least one bit that overlaps the first fractional part of the weight among bits representing the second fractional part of the accumulated update value”, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125                                                                                                                                                                                                         
/BRIAN M SMITH/Primary Examiner, Art Unit 2122